Case 1:20-cv-02386-JRS-MJD Document 5 Filed 09/15/20 Page 1 of 2 PageID #: 25




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

BUREAU OF CONSUMER FINANCIAL                    )
PROTECTION,                                     )
                                                )
        Plaintiff,                              )
                                                )
                v.                              )            Case No.: 1:20-CV-2386-JRS-MJD
                                                )
PEAKS TRUST 2009-1; DEUTSCHE BANK               )
NATIONAL TRUST COMPANY, solely in its           )
capacity as lender trustee of the PEAKS Trust   )
2009-1; DEUTSCHE BANK TRUST COMPANY )
DELAWARE, solely in its capacity as owner       )
trustee of PEAKS Trust 2009-1, DEUTSCHE         )
BANK TRUST COMPANY AMERICAS,                    )
solely in its capacity as indenture trustee and )
collateral agent.                               )
                                                )
                                                )
        Defendants.                             )
                                                )

                                 APPEARANCE OF COUNSEL

       Comes now Ben T. Caughey of Mercho Caughey and hereby enters his appearance as

counsel for the above captioned Defendants, PEAKS TRUST 2009-1; DEUTSCHE BANK

NATIONAL TRUST COMPANY, solely in its capacity as lender trustee of the PEAKS Trust

2009-1; DEUTSCHE BANK TRUST COMPANY DELAWARE, solely in its capacity as owner

trustee of PEAKS Trust 2009-1, DEUTSCHE BANK TRUST COMPANY AMERICAS, solely

in its capacity as indenture trustee and collateral agent.

       The undersigned supplies the below contact information:

                       Ben T. Caughey
                       MERCHO CAUGHEY
                       828 E. 64th St.
                       Indianapolis, IN 46220
                       Telephone: (317) 722-0607
Case 1:20-cv-02386-JRS-MJD Document 5 Filed 09/15/20 Page 2 of 2 PageID #: 26




                      Facsimile: (317) 797-9648
                      ben.caughey@merchocaughey.com

                                            MERCHO CAUGHEY


                                            /s/ Ben T. Caughey
                                            Ben T. Caughey
                                            Counsel for the Defendants

MERCHO CAUGHEY
828 E. 64th St.
Indianapolis, IN 46220
Telephone: (317) 722-0607
Facsimile: (317) 797-9648
ben.caughey@merchocaughey.com

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed via the Court’s cm/ecf system and
served on the following via electronic service on the 15th day of September 2020:

manuel.arreaza@cfpb.gov

molly.mcowen@cfpb.gov

jonathan.reischl@CFPB.gov



                                            /s/ Ben T. Caughey
                                            Ben T. Caughey

MERCHO CAUGHEY
828 E. 64th St.
Indianapolis, IN 46220
Telephone: (317) 722-0607
Facsimile: (317) 797-9648
ben.caughey@merchocaughey.com




                                               2
